     Todd M. Friedman (SBN 216752)
1    tfriedman@toddflaw.com
     Adrian R. Bacon (SBN 280332)
2
     abacon@toddflaw.com
3
     LAW OFFICES OF TODD M. FRIEDMAN, P.C.
     21550 Oxnard St., Suite 780
4
     Woodland Hills, CA 91367
     Telephone: (323) 306-4234
5    Facsimile: (866) 633-0228
6    Attorneys for Plaintiff
7
                        UNITED STATES DISTRICT COURT
8                      CENTRAL DISTRICT OF CALIFORNIA
9
                                               ) Case No.
      JONATHAN LOYHAYEM, individually            and on
      behalf of all others similarly situated, )
10

11                                             ) 2:20-cv-559-JAK-AS
      Plaintiff,                               )
12
             vs.                               ) JOINT STIPULATION OF
13                                             ) DISMISSAL OF ACTION OF THE
      LIBERTY CAPITAL GROUP, INC., ) INDIVIDUAL CLAIMS
14    and                                      ) WITH PREJUDICE AND THE
      DOES 1-10, inclusive, and each of
15    them,                                    ) PUTATIVE CLASS CLAIMS
16
                                               ) WITHOUT PREJUDICE
                        Defendant              )
17                                             )
18

19
     NOW COME THE PARTIES by and through their attorneys to respectfully move

20
     this Honorable Court to dismiss this matter with prejudice as to Plaintiff’s
21   individual claims and without prejudice as to the putative Class pursuant to
22   Federal Rules of Civil Procedure 41(a)(1)(A)(ii). Each party shall bear their own
23   costs and attorney fees. A proposed order has been concurrently submitted to
24   this Court via email.
25
     ///
26

27   ///
28




                                       Stipulation to Dismiss- 1
1         Respectfully submitted this 12th Day of October, 2020,
2
                                 LAW OFFICES OF TODD M. FRIEDMAN P.C
3                                      By: s/Todd M. Friedman
4                                         Todd M. Friedman
                                           Attorney for Plaintiff
5

6                                             By:    /s/ Bonnie McKnight
7
                                                         Bonnie McKnight
                                                    PANAKOS LAW, APC
8                                                    Attorney for Defendant
9

10
                                   Signature Certification
11
           Pursuant to Section 2(f)(4) of the Electronic Case Filing Administrative
12
     Policies and Procedures Manual, I hereby certify that the content of this
13

14
     document is acceptable to counsel for Defendant and that I have obtained their

15
     authorization to affix their electronic signature to this document.

16
     Dated: October 12, 2020    LAW OFFICES OF TODD M. FRIEDMAN, P.C.
17

18                                 By: /s/ Todd M. Friedman
19                                     Todd M. Friedman
                                       Attorney for Plaintiff
20

21

22

23

24

25

26

27

28




                                      Stipulation to Dismiss- 2
1    Filed electronically on this 12th Day of October, 2020, with:
2
     Notification sent electronically via the Court’s ECF system to:
3

4    Honorable Judge of the Court
     United States District Court
5

6    All Counsel of Record as Recorded On The Electronic Service List.
7
     This 12th Day of October, 2020.
8
     /s/ Todd M. Friedman
9    Todd M. Friedman
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                       Stipulation to Dismiss- 3
